DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Amendment filed on 20 January 2021 has been acknowledged. 
Claims 1, 4, 8, 13, 18 and 20 have been amended. 
Claim 14 is cancelled
Claim 21 has been newly presented
Currently, claims 1 – 13 and 15 – 21 are pending and considered as set forth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 10, 12 – 18 and 20 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (Hereinafter Singh) (US 2016/0052548) in view of Windeler (US 2016/0023601).

As per claim 1, Singh discloses a vehicle hitching assistance system (See at least abstract), comprising: 
a controller (See at least paragraph 13); 
acquiring image data from the vehicle (See at least paragraph 6); 
searching for a trailer, positioned at a distance from the vehicle, within a specified area of the image data, the specified area being less than a total field of the image data (See at least paragraph 79 and Figure 5); 
image data in directions corresponding with both a longitudinal distance between the vehicle and the trailer and a lateral direction perpendicular to the longitudinal distance (See at least figure 3A and 3B); 
upon identifying the trailer within the specified area, identifying a coupler of the trailer (See at least abstract and figure 5) and


Singh does not explicitly teaches element of:
indicating to a driver of the vehicle to reposition the vehicle until the trailer is identified within the specified area.
Windeler teaches element of:
indicating to a driver of the vehicle to reposition the vehicle until the trailer is identified within the specified area (See at least figure 3 – 5).
Singh and Windeler teach analogous art in assisting the driver to move vehicle to trailer for hitching the trailer to the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include indicating to a driver of the vehicle to reposition the vehicle until the trailer is identified within the specified area as taught by Windeler in the system of Singh, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, Singh further discloses elements of:
wherein the controller acquires the image data from an imaging system included with the vehicle, the imaging system having at least one camera, the total field of the image data 

As per claim 3, Singh further discloses elements of:
the controller outputs the steering signal to a steering system included with the vehicle (See at least paragraph 11 - 12); and 
the controller derives the steering signal based on at least a maximum steering angle of the steering system (See at least paragraph 11 - 13).  

As per claim 4, Singh further discloses element of:
wherein the specified area of the image data is a circular target area disposed within a central portion of the image data (See at least paragraph 13 – 14 and figure 3A and 3B).  

As per claim 5, Singh further discloses element of:
wherein the specified area of the image data is within a designated boundary comprising respective portions based on a resolution of the image data, a proportion of the trailer relative to the total field, and a known steering limit of the vehicle (See at least paragraph 12 - 15).  

As per claim 6, Singh further discloses element of:
wherein the respective portions of the designated boundary are based on a correlation of the total field of the image data with an area of an assumed ground plane on which the vehicle is positioned visible within the total field (See at least paragraph 20 – 23).  

As per claim 7, Singh further discloses element of:
a maximum coupler detection distance corresponding with the resolution of the image data (See at least paragraph 89 - 92); 
a minimum trailer identification distance corresponding with the proportion of the trailer relative to the total field (See at least paragraph 89 - 92); and 
left and right maximum steerable paths extending from the vehicle in a reversing direction corresponding with the known steering limit of the vehicle (See at least paragraph 12 - 13).  

As per claim 8, Singh further discloses element of:
wherein the controller further outputs a video image displayable on a human-machine interface within the vehicle including: 
the image data (See at least Figure 3A -  3B); and 
a graphic overlay of the specified area on the image data in a proportionally correlated manner (See at least Figure 3A -  3B).  
Singh does not explicitly teaches element of:
a message indicating to a driver of the vehicle to reposition the vehicle until the trailer is identified within the specified area.
Windeler teaches element of:
a message indicating to a driver of the vehicle to reposition the vehicle until the trailer is identified within the specified area (See at least figure 3 – 5).
Singh and Windeler teach analogous art in assisting the driver to move vehicle to trailer for hitching the trailer to the vehicle.


As per claim 9, Singh and Windeler further discloses element of:
wherein the controller outputs the graphic overlay and message in the video image upon activation of the system (Singh, see at least paragraph Figure 3A -  3B and Windeler, see at least figure 3 – 5).  

As per claim 10, Singh and Windele further discloses element of: 
wherein the controller: 
receives an input from the human-machine interface corresponding with a user indication of a trailer within the image data (See at least Figure 3A -  3B and paragraph 12 – 14); and 
outputs the graphic overlay and message in the video image only after receiving the user indication of the trailer within the image data and failing to identify any trailer within the specified area of the image data (See at least Figure 3A -  3B and 5 and Windeler, see at least figure 3 – 5)).  

As per claim 12, Singh further discloses element of: 

further implements a second hitch assistance mode when one of the sensing condition and the visibility condition are not met (See at least paragraph 79); 
receives a selection signal from the vehicle corresponding with a user selection of a mode before implementing either the first or second hitch assistance mode (See at least paragraph 79); and 
causes the vehicle to present an indication that the first hitch assist mode may not be selected when one of the sensing condition and the visibility condition are not met (See at least paragraph 46 and 79).

	Claims 13, 15 – 18 and 20 – 21 recites same or substantially similar limitations as ones in claims 1 – 10 and 12. Therefore, claims 13, 15 – 18 and 20 – 21 are rejected under same rationales as ones in claims 1 – 10 and 12.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Singh and Windeler in view of Trombley et al. (Hereinafter Trombley) (US 2014/0218506).

As per claim 11, Singh and Windeler further disclose all the element of the claimed invention but does not explicitly disclose element of : 

Trombley discloses the element of:
wherein the controller further causes the vehicle to illuminate one or more exterior lights directed toward a rear of the vehicle prior to acquiring the image data from the vehicle (See at least paragraph 74 and 120). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wherein the controller further causes the vehicle to illuminate one or more exterior lights directed toward a rear of the vehicle prior to acquiring the image data from the vehicle as taught by Trombley in the system of Singh and Windeler, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 19 has substantially similar claim elements as claim 11. Therefore, claim 19 is rejected under same rationale as claim 11.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 13 and 15 – 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110.  The examiner can normally be reached on M-Th 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IG AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662